DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/24/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Gray Scaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Status of Application
Claims 21-40 are pending. Claims 21, 31, 39 and 40 are the independent claims.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 39 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 39 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 39 recites “a communication means for transmitting to a service scheduling server”. In the specification, the corresponding structure found was “communication interfaces 610 may include a transceiver including a transmitter and receiver or a communications chip including the transceiver” [Specification, ¶ 0030]. 
Claim 39 recites “a navigation control means for controlling driving elements of the SA/ AD vehicle to autonomously or semi-autonomously drive the SA/AD”. In the specification, the corresponding structure found was “CA/ AD system 103 may control driving elements 209 to autonomously or semi-autonomously drive SA/AD vehicle 102 to the determined service provider to receive the service at the assigned service slot. In embodiments, navigation control module 205 may receive a location of the determined service provider and control a steering module to drive SA/AD vehicle 102 to the location. Note that in embodiments, at least one of a vision-based camera, radar, and light detection and ranging (LIDAR) sensor, such as each may be located at e.g., 225 on SA/AD vehicle 201, may be coupled to navigation control module 205 to assist in guiding SA/ AD vehicle” [Specification, ¶ 0023] and “system 600 may include one or more processors or processor cores 602, and a memory 604. In embodiments, one or more processors 602, in addition to cores, may include hardware accelerators 605, such as programmable circuits like Field Programmable Gate Arrays (FPGA). Additionally, computing device 600 may include mass storage devices 606 (such as diskette, hard drive, compact disc read only memory (CD-ROM) and so forth), communication interfaces 610 (such as network interface cards, modems, infrared receivers, radio receivers (e.g., Bluetooth), and so forth). The elements may be coupled to each other via system bus 612, which may represent one or more buses. In the case of multiple buses, they may be bridged by one or more bus bridges (not shown)” [Specification, ¶ 0029].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 30 is rejected for having antecedent issues. Claim 30 states “an updated service for a service”, then later states “the updated service time” and it is unclear if this is a typo, antecedent issues, or the same variable. As currently presented, Claim 30 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office is going to interpret this is a type and these are the same variable. Appropriate action is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-27, 31-36, and 39-40 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ramanujam (United States Patent Publication 2015/0348335).
With respect to Claim 21: Ramanujam discloses “A computer-aided or autonomous driving (CA/AD) system” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0055, 0060, and 0092]; 
“comprising: at least one memory” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0055, 0060, and 0092];
“and at least one processor” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0055, 0060, and 0092]; 
“wherein the at least one memory and the at least one processor are coupled to perform operations including to cause the CA/AD system” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0055, 0060, and 0092];
“to transmit to a service scheduling server” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060]; 
“a request for a service slot at a service provider” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060]; 
“wherein the request includes information about the service needed” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060];
“wherein the service provider and the service slot are to be selected by the service scheduling server” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060]; 
“and assigned to a semiautonomous or autonomous driving (SA/AD) vehicle from a plurality of service providers having a plurality of service slots” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060];
“receive, in response to the request, from the service scheduling server, an assignment message assigning the service provider and the service slot to the SA/AD vehicle” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060]; 
“and the location of the assigned service provider” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060]; 
“and control driving elements of the SA/AD vehicle to autonomously or semi-autonomously drive the SA/AD vehicle to the location of the assigned service provider to receive the service at the assigned service slot” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060].
With respect to Claim 22: Ramanujam discloses “The CA/AD system of claim 21, wherein the request includes information related to at least one of a location of the SA/ AD vehicle, a destination of the SA/ AD vehicle, and a level of fuel or charge remaining in the SA/ AD vehicle” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060].
With respect to Claim 23: Ramanujam discloses “The CA/AD system of claim 21, wherein the assignment message includes an identity of the assigned service provider” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060].
With respect to Claim 24: Ramanujam discloses “The CA/AD system of claim 21, wherein the assignment message includes an identity of a service provider selected based on at least one of fuel or charge price, type of fuel or charge provided, open slots, location, and a current queue length at each of the plurality of service providers” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060].
With respect to Claim 25: Ramanujam discloses “The CA/AD system of claim 21, wherein the operations include to transmit to the service scheduling server, user preference data to include at least one of information related to price, type of fuel or charge associated with the service, membership information, distance willing to travel, priority fees and time available for service” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060].
With respect to Claim 26: Ramanujam discloses “The CA/AD system of claim 21, wherein the operations include to collect information about performance of the service and transmit the collected information to the service scheduling server” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060].
With respect to Claim 27: Ramanujam discloses “The CA/AD system of claim 21, wherein the CA/AD system comprises the SA/AD vehicle and further comprises sensors to receive sensor data indication of a service need for the SA/ AD vehicle” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060].
With respect to Claims 31-36: all limitations have been examined with respect to the system in claims 21-27. The media taught/disclosed in claims 31-36 can clearly perform the system of claims 21-27. Therefore claims 31-36 are rejected under the same rationale.
	With respect to Claim 39: all limitations have been examined with respect to the system in claims 21-27. The system taught/disclosed in claim 39 can clearly perform as the system of claims 21-27. Therefore claim 39 is rejected under the same rationale.	With respect to Claim 40: all limitations have been examined with respect to the system in claims 21-27. The method taught/disclosed in claim 40 can clearly perform on the system of claims 21-27. Therefore claim 40 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 28 is rejected under 35 USC 103 as being unpatentable over Ramanujam (United States Patent Publication 2015/0348335) in view of Ichinose et al. (United States Patent Publication 2015/0199619).
With respect to Claim 28: Ramanujam discloses “The CA/AD system of claim 21, wherein the operations include to receive updated information while the SA/AD vehicle drives to the location of the assigned service provider” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060];
Ramanujam does not specifically that there are updates based on the appointment or slot. 
Ichinose which is also a system for appointment scheduling teaches "updated service slot information" [Ichinose, ,i 0073, 0093 and Claim 22]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ichinose into the invention of Ramanujam to not only include making an appointment and driving an autonomous vehicle to a service center as Ramanujam discloses but to also update the user as to conditions at the appointment as taught by Ichinose with a motivation of creating a more convenient system with cooperative information being used "where the waiting time at the hospital will be reduced" [Ichinose, ,i 0093]. Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous vehicle maintenance management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 29-30 and 37-38 are rejected under 35 USC 103 as being unpatentable over Ramanujam (United States Patent Publication 2015/0348335) in view of McCaffrey et al. (United States Patent Publication 2016/0125366).
With respect to Claim 29: While Ramanujam discloses “The CA/AD system of claim 21, wherein the operations include to establish, in response to receipt of the service provider and service slot assignment, direct communication with the assigned service provider” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060];
Ramanujam does not specifically state updating the system based on real-time other vehicle updates. 
McCaffrey, which is also a system for vehicle maintenance scheduling teaches " including provision of estimated time of arrival for the service while en-route to the service provider for the service" [McCaffrey, Abstract ¶ 0003-0009 and Claim 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCaffrey into the invention of Ramanujam to not only include making an appointment and driving an autonomous vehicle to a service center as Ramanujam discloses but to also update appointments based on vehicle data as taught by McCaffrey with a motivation of creating a more robust system where and “creating an improved system” [McCaffrey, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous vehicle maintenance management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 30: While Ramanujam discloses “The CA/AD system of claim 29, wherein the operations include to receive from the assigned service provider” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060];
“an updated service for the service slot” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060];
“and control driving elements of the SA/AD vehicle to autonomously or semi-autonomously drive the SA/AD vehicle to the location of the assigned service provider to receive the service in view of the updated service time” [Ramanujam, ¶ 0031, 0040-0041, 0046-0050, 0052-0053, 0055, and 0060];
Ramanujam does not specifically state updating the system based on real-time other vehicle updates. 
McCaffrey, which is also a system for vehicle maintenance scheduling teaches “wherein the updated service time is determined based at least in part on the SA/AD vehicle's estimated time of arrival for the service” [McCaffrey, Abstract ¶ 0003-0009 and Claim 1]; 
“and on the assigned service provider's real time statuses of performance of services on other vehicles" [McCaffrey, Abstract ¶ 0003-0009 and Claim 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of McCaffrey into the invention of Ramanujam to not only include making an appointment and driving an autonomous vehicle to a service center as Ramanujam discloses but to also update appointments based on vehicle data as taught by McCaffrey with a motivation of creating a more robust system where and “creating an improved system” [McCaffrey, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as autonomous vehicle maintenance management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 37-38: all limitations have been examined with respect to the system in claims 29-30. The media taught/disclosed in claims 37-38 can clearly perform the system of claims 29-30. Therefore claims 37-38 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669